                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                AT COVINGTON

NICHOLAS SANDMANN, by and               :   CASE NO. 2:20-cv-00023-WOB-CJS
through his parents and natural         :
guardians, TED SANDMANN and             :   JUDGE BERTELSMAN
JULIE SANDMANN,                         :
                                        :   MAGISTRATE JUDGE SMITH
            Plaintiff,                  :
                                        :   NOTICE OF
v.                                      :   NONREPRESENTATION
                                        :
THE NEW YORK TIMES                      :
COMPANY d/b/a THE NEW                   :
YORK TIMES,                             :
                                        :
            Defendant.                  :


      Plaintiff Nicholas Sandmann (“Nicholas”), by and through his parents and natural

guardians, Ted Sandmann and Julie Sandmann, in response to the Clerk’s March 23,

2020 letter to Nikki Baker, hereby gives notice that Ms. Baker with the law firm of

PETERSON BAKER, PLLC, will not represent Nicholas in this action.    Attorneys L. Lin

Wood, Todd V. McMurtry, and Kyle M. Winslow will remain counsel of record for

Nicholas.


Respectfully submitted,

/s/ Todd V. McMurtry                          L. Lin Wood (pro hac vice)
Todd V. McMurtry (KBA No. 82101)              L. LIN WOOD, P.C.
Kyle M. Winslow (KBA No. 95343)               1180 W. Peachtree Street, Ste. 2040
HEMMER DEFRANK WESSELS PLLC                   Atlanta, GA 30309
250 Grandview Drive, Ste. 500                 Tel: 404-891-1402
Ft. Mitchell, Kentucky 41017                  Fax: 404-506-9111
Tel: 859-344-1188                             lwood@linwoodlaw.com
Fax: 859-578-3869
tmcmurtry@hemmerlaw.com
kwinslow@hemmerlaw.com
                              CERTIFICATE OF SERVICE

       This is to certify that on March 31, 2020, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic

filing to all parties indicated on the electronic filing receipt.




                                                    /s/ Todd V. McMurtry_______
                                                    Todd V. McMurtry, Esq.




                                               2
